The action is to recover damages for alleged injuries to the plaintiff, a minor, because of the alleged negligence of defendant in knocking out some teeth while performing an operation for tonsillitis."
The issues submitted to the jury and their answers thereto were as follows:
"1. Was the plaintiff, Hattie Lee Stevens, injured by the negligence and carelessness of the defendant, as alleged in the complaint? Answer: Yes.
"2. What damage, if any, is the plaintiff entitled to recover? Answer: $3,000."
We have read with care the record, briefs of plaintiff and defendant, and the charge of the court below. We have considered the assignments of error. Upon the whole record we can find no prejudicial or reversible error.
No error.
 *Page 1